 



Exhibit 10.1
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT to Employment Agreement (“Second Amendment”) is
entered into as of this 21st day of December, 2006 by and between Wilsons The
Leather Experts Inc. (the “Company”), and Michael M. Searles (“Executive”).
RECITALS
     A. Executive is employed by the Company as its Chief Executive Officer,
pursuant to an Employment Agreement dated November 22, 2004 and as modified by
the Waiver and Modification under the Employment Agreement dated March 2, 2005
and the Amendment to Employment Agreement dated as of September 14, 2005 (as so
modified, the “Employment Agreement”).
     B. Pursuant to the Employment Agreement, the Term of Executive’s employment
will end January 31, 2007.
     C. Executive and the Company wish to extend the Term, as set forth in this
Second Amendment, and to further modify the terms and conditions of the
Employment Agreement with the intention of complying with the American Jobs
Creation Act of 2004 (the “Act”) and the transition guidance and proposed
regulations issued under the Act.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. The first sentence of Section 2 of the Employment Agreement is hereby
replaced with the following:
Unless terminated at an earlier date in accordance with Section 10 hereof, the
term of Executive’s employment with the Company shall be for the period
commencing on December 1, 2004 and ending on January 31, 2008 (the “Term”).
     2. The Employment Agreement is hereby amended by inserting new
Section 11(h), which shall provide as follows:
     (h) Notwithstanding any other provision of this Agreement (as may be
amended from time to time), it is the intention of the Company and Executive
that the terms and conditions of this Agreement shall fully satisfy the
requirements of Section 409A(a)(2), (3) and (4) of the

 



--------------------------------------------------------------------------------



 



Internal Revenue Code of 1986, as amended (“Code”), including current and future
guidance and regulations interpreting such provisions. To the extent that any
provision of this Agreement fails to satisfy those requirements, the provision
shall automatically be modified in a manner that, in the good-faith opinion of
the Company, brings the provision into compliance with those requirements while
preserving as closely as possible the original intent of the provision and this
Agreement. Such modifications may include, but are not necessarily limited to,
providing that if Executive is a “specified employee” under
Section 409A(a)(2)(B) of the Code, then any payment under this Agreement that is
treated as deferred compensation under Section 409A of the Code shall be
deferred for six months following the date of Executive’s “separation from
service” (without interest or earnings).
     3. Other than as expressly amended in this Second Amendment, the Employment
Agreement shall continue in full force and effect as so amended.
     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the date stated above.

                          WILSONS THE LEATHER EXPERTS INC.    
 
               
/s/ Michael M. Searles
 
Michael M. Searles
      By:   William F. Farley
 
Its Lead Director    

2